Chief Justice                                                                                                                Clerk
James T.Worthen                                                                                                              Pam Estes

                                               Twelfth Court of Appeals
Justices                                                                                                                     Chief Staff Attorney
Brian Hoyle                                                                                                                  Margaret Hussey
Greg Neeley

                                                                            i




           Thursday, September 10, 2015


           William Wallace Frey
           #1718159
           Powledge Unit
           1400 FM 3452
                                                                                                 TVLE'
           Palestine, TX 75803                                                               PAMjESTES,
           RE:       Case Number:                           12-14-00322-CV
                     Trial Court Case Number:               349-7327


           Style:    William Wallace Frey
                     v.

                     Raymond Hendrix, et al

           This is to acknowledge receipt of your communication dated September 2, 2015.

              In response to your inquiries, please be advised that:

              1.    The mandate in this case was issued on March 17, 2015. Therefore, this Court no
              longer has jurisdiction over this appeal.
              2.    Enclosed for return is your Letter.


           Very truly yours,

           PAM ESTES, CLERK



           By:
                 Ashley Yountj Deputy Clerk                                            . /                         /         . „ \ ,,       _
                                   7T , Mr              fttf/
                                                     - 7-jz /r

at'/fa* f/epb*f, f*+f**o //f^/y             >r

                                 r,Gst &J




    7)**r CMsfk of $*,J r&isrJ-


  {err} fr*~ Jlc 3y?"* 7)< four*,

      $ C*rsJ /cs  »"s }*l€
   Of        M




   (/J*J
   W*        ft
             r f iff bef*^i*
                 ff< OC ('•('J1 T^f^s
                                7f7^i 7)f1frfJ**foi'i    cf cr!*i
                                      fjf /"' -?** f^i I *T C / t *1'" «-
   *3*>4.r* cUO*^ /ie"t rem* Jit prwrsJy td Afflj/r/f*
   fifkf Jk £**e C 4k Orl§^«/ {**,&*4.?f c^crC Jit ffUJjfrty J-d /Pjff?f//*~,J*z b/tf& a/AiM




                                                 -jit, leSJs ti -7C&0 5